The opinion was delivered

Per curiam.

This cause was rightly decided.' There is no law that we know of that requires the Orphans’ Court to order an issue to try facts in the settlement of an administrator’s account, and if there were it was too late to ask for it after the auditor had made out his report.
•Usually administrators have no interest in a question of distribution, and have no right to appeal for anything decided in that part of the process. In it the creditors and distributees are alone interested. We do not see that this case is exceptional, for the estate is insolvent. If the administrators have lost by the mismanagement of the estate, that gives them no right to appeal as against the claims of creditors who are let in for distribution.
Appeal dismissed at the costs of the appellan' nd records remitted.